Citation Nr: 1521350	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the debt created in the amount of $2,615 by terminating the apportionment is valid.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to September 1976.  The appellant in this case is the Veteran's ex-spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appellant requested a hearing before a Veterans Law Judge at the VA Central Office in Washington, DC.  The hearing was initially scheduled for July 2014 and the appellant was sent notice in May 2014.  The appellant requested that the hearing be rescheduled.  The hearing was rescheduled for August 2014 and the appellant was notified in June 2014.  The appellant did not appear for the hearing.  As such, the Board finds that the request for a hearing has been withdrawn and will proceed with adjudication.  


FINDING OF FACT

Affording the appellant the benefit of the doubt she did not receive apportionment benefits after the finalization of her divorce from the Veteran.


CONCLUSION OF LAW

The debt created in the amount of $2,615 by terminating the apportionment is not valid.  38 U.S.C.A. § 5107, 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 3.1, 3.50, 3.665 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits do not apply to the current claim.  See Barger v. Principi, 16 Vet. App. 132 (2002)  In this case, the Board is granting in full the benefit sought on appeal, thus any error related to due process is harmless. 

The Veteran's ex-spouse seeks to have a debt, created by the continued payment of apportioned VA benefits after her divorce from the Veteran was finalized, found invalid.  She argues that she did not cash checks received after her divorce from the Veteran became final with the exception of four that she argues she already repaid.

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

In October 2002 the appellant was granted apportionment of the Veteran's benefits effective June 1, 2002.  The appellant and Veteran's divorce was finalized in November 2005.

In February 2010 the appellant was notified that VA had received notification that the Veteran had been released from incarceration and that the apportionment was stopped.  The appellant was further notified that because of this change an overpayment had been created between the period beginning when the Veteran was released until the termination of the apportionment.  Thereafter, in March 2010 the appellant was notified that she had been overpaid $707.  In May 2010 this overpayment was reduced to $347 and in June 2010 this overpayment was indicated to be paid in full.  This action was later found to be in error and the appellant was issued a retroactive payment for the period affected.

In November 2012 the appellant was notified that VA terminated the apportionment of the Veteran's benefits effective December 1, 2005, based upon receipt of the final divorce decree.  Later in November 2012 the appellant was notified that she was overpaid by $5,748 for the period from the divorce to date the apportionment was terminated.

Thereafter, in a Statement of the Case, dated in September 2013, the amount of the overpayment was noted to be reduced by $3,133 to $2,615, based upon evidence that the appellant had not cashed 27 checks during the period in question.  

The accounting relied upon for the determination in the Statement of the Case reveals that some checks sent to the appellant's address were cashed while others were not.

The appellant argues that she informed VA to stop sending checks because she was not entitled to them anymore.  She reported that she continued to receive checks but that she had not cased any once the divorce became final.  She stated that she continued to destroy the checks that were sent to her.  

Affording the appellant the benefit of the doubt, the debt created is not valid.  Although the appellant continued to receive checks from VA once her divorce became final, she has competently and credibly reported that she did not cash these checks (with the exception of the four she identified) and destroyed the checks that were received.  This determination is supported by the reduction in the original debt amount by more than half once it was determined that 27 checks during the relevant period had not been cashed.  It is further supported by the appellant's candid report that she did cash four of the checks received subsequent to the finalization of her divorce from the Veteran and subsequently repaid VA the amount received.  The Board acknowledges that additional checks were sent to the appellant's address and have been reported as having been cashed; however, there is no evidence in the claims file as to who may have cashed these checks.  As the evidence is at least in equipoise regarding whether the appellant received any unreimbursed funds from VA subsequent to her divorce from the Veteran, the debt is not valid.


ORDER

The debt created in the amount of $2,615 by terminating the apportionment is not valid.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


